                Case 3:18-cv-00988-AC       Document 105        Filed 03/12/20     Page 1 of 2




    WILLIAM W. MANLOVE, OSB #891607
    Senior Deputy City Attorney
    william.manlove@portlandoregon.gov
    DANIEL SIMON^ OSB #124544
    Deputy City Attorney
    dan. simon@portlandoregon. gov
    RYAN BAILEY, OSB #130788
    Deputy City Attorney
    ryan.bailey@portlandoregon.gov
    Portland City Attorney's Office
    1221 SW4thAve.,Rm.430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendants




                                UNITED STATES DISTRICT COURT

                                        DISTMCT OF OREGON

                                         PORTLAND DIVISION


    STEVEN HAYES, as personal 3;18-cv-00988-AC
    representative of the estate of QUANICE
    HAYES, deceased, AND VENUS HAYES,
                                                        DECLARATION OF SERVICE
                    PLAINTIFFS,

           V.



   CITY OF PORTLAND, a municipal
   corporation, and ANDREW HEARST,

                    DEFENDANTS.




          I, JOHN BUEHLER, declare that: I am, and was at the time of service of the papers

   herein referred to, over the age of 18 years old, and not a party to this action.

           On /f'i/ r f. -' 2020, at ^- .'.•' /r:' ' I served the foregoing documents on


   Ronald Ruffm at 2609 SE 145th, Unit B-^ Portland, OR 97236:
                                              I -



Page 1 - DECLARATION OF SERVICE
            Case 3:18-cv-00988-AC          Document 105          Filed 03/12/20       Page 2 of 2




            1. Defendants' Motion for Order to Show Cause;

           2. Declaration of Daniel Simon in Support of Defendants' Motion for Order to Show

               Cause.



           I hereby declare that the above statement is true to the best of my knowledge and belief,


    and that I understand it is made for use as evidence in court and is subject to penalty of perjury.




                        ^   /   <-    -:   .   -
           Dated: /t ^<"/<^ ^ ^'^.^




                                                                   /

                                                          /•^ ^./;-
                                                          •/ /^~»^. "L^'/ '•' ,'''"



                                                      JOHN BUEHLEK, Private Investigator
                                                      7506 SE 18th Ave., Portland, OR 97202




Page 2 - DECLARATION OF SERVICE
